784 So. 2d 537 (2001)
Adolphus GORDON, et al., Appellants,
v.
OKEELANTA CORPORATION, Appellee.
No. 4D00-1299.
District Court of Appeal of Florida, Fourth District.
May 9, 2001.
Nancy Little Hoffmann of Nancy Little Hoffmann, P.A., Pompano Beach, David L. Gorman of David L. Gorman, P.A., North Palm Beach, Anthony John Natale of Anthony J. Natale, P.A., West Palm Beach, and Edward Tuddenham of Edward Tuddenham, P.A., Austin, Texas, for appellants.
William B. Killian, David A. Buchsbaum, and Joseph P. Klock, Jr. of Steel Hector & Davis LLP, Miami, and Willie E. Gary and Madison McClellan of Gary, Williams, Parenti, Finney, Lewis, McManus, Watson & Sperando, Stuart, for appellee.
PER CURIAM.
AFFIRMED. See Williams v. Atlantic Sugar Association, Inc., 773 So. 2d 1176 (Fla. 4th DCA 2000); and Okeelanta Corp. v. Bygrave, 660 So. 2d 743 (Fla. 4th DCA 1995).
FARMER and TAYLOR, JJ., and MAY, MELANIE G., Associate Judge, concur.